UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


PATRICIA GRIMES, as the next best               )
friend and Personal Representative of the       )
Estate of Karl Grimes,                          )
                                                )
                      Plaintiff,                )
                                                )    Civil Case No. 08-2024 (RJL)
              v.                                )
                                                )
DISTRICT OF COLUMBIA, et al.                    )
                                                )
                      Defendants.               )


                                                ~
                                   MEMORANDUM ORDER
                                      (April ft,
                                             2012)

       On March 2, 2012, the Court of Appeals for the District of Columbia Circuit

remanded this action for the Court to "consider the effect of the 2010 amendments to

Federal Rule of Civil Procedure 56 and 'state on the record the reasons for granting or

denying [the summary jUdgment] motion.'" Grimes v. Dist. of Columbia, No. 11-7053

(D.C. Cir. Mar. 2, 2012) (per curiam) (quoting Fed. R. Civ. P. 56(a)). Therefore, this

Court directs the parties to submit briefs addressing "the effect[ on this case, if any,] of

the 2010 amendments to Federal Rule of Civil Procedure 56," as well as, "the interaction

of amended Federal Rule of Civil Procedure 56(e) and the accompanying 2010 Advisory

Committee Note, Federal Rule of Civil Procedure 55, and Local Rule 7(b )." Id.
It is hereby

       ORDERED that plaintiffs opening brief is due May 29,2012; and it is further

       ORDERED that defendants' brief is due June 28, 2012; and it is further

       ORDERED that plaintiffs reply brief is due July 13,2012.

       SO ORDERED.




                                           2